 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   JOHN KAMINSKI,                                   )   Case No.: 1:18-cv-1379 - JLT
                                                      )
12                  Plaintiff,                        )   ORDER TO PLAINTIFF TO SHOW CAUSE
                                                      )   WHY THE ACTION SHOULD NOT BE
13          v.                                        )
                                                      )   DISMISSED FOR HIS FAILURE TO COMPLY
14   COMMISSIONER OF SOCIAL SECURITY,                 )   WITH THE COURT’S ORDER AND FAILURE
                                                      )   TO PROSECUTE
15                  Defendant.                        )
                                                      )
16
17          John Kaminski initiated this action by filing a complaint on October 4, 2018, seeking judicial
18   review of the decision to deny his application for Social Security benefits. (Doc. 1) On October 9,
19   2018, the Court found the information alleged in the complaint was insufficient to determine whether
20   the request for judicial review was timely or whether it was barred by the statute of limitations. (Doc. 5
21   at 3-4) Therefore, the Court dismissed his complaint with leave to amend, and directed Plaintiff to file
22   an amended complaint within fourteen days. (Id. at 4) To date, Plaintiff has not filed an amended
23   complaint.
24          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a
25   party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any
26   and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District courts have
27   inherent power to control their dockets,” and in exercising that power, a court may impose sanctions
28   including dismissal of an action. Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831

                                                          1
 1   (9th Cir. 1986). A court may dismiss an action with prejudice, based on a party’s failure to prosecute
 2   an action or failure to obey a court order, or failure to comply with local rules. See, e.g. Ferdik v.
 3   Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order);
 4   Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with
 5   a court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to
 6   prosecute and to comply with local rules).
 7          Accordingly, within fourteen days Plaintiff SHALL show cause in writing why the sanctions
 8   should not be imposed for his failure to follow the Court’s Order and failure to prosecute the action.
 9   Alternatively, he may file the amended complaint within fourteen days.
10
11   IT IS SO ORDERED.
12
        Dated:     November 5, 2018                             /s/ Jennifer L. Thurston
13                                                       UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
